Citation Nr: 1145523	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1987 and from April 2006 to May 2006.  
This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision in which the RO denied the Veteran's claim. 


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not noted at service entrance in April 1987 and the presumption of soundness has not been rebutted.  

2.  The competent and credible evidence of record shows that the Veteran's diabetes mellitus, type II, is not casually related to the Veteran's military service from April 3, 1987, to July 30, 1987, and was not aggravated by the Veteran's military service.  

3.  Diabetes mellitus, type II, pre-existed the Veteran's active duty from April 2006 to May 2006. 

4.  The competent evidence of record does not show that the Veteran's pre-existing diabetes mellitus, type II, underwent an increase in disability during active service from April 2006 to May 2006.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1) (2011). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Prior to the initial adjudication of the Veteran's claim for service connection, he was provided notice of the VCAA in a June 2006 letter.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letter also contained information pertaining to the downstream disability rating and effective date elements of his claim. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

The Veteran has alleged that his diabetes had its onset or was aggravated by his military service.  In his claim for benefits (see VA Form 21-526) the Veteran indicated that his disability began in May 2006.  In a June 2006 written statement the Veteran stated that he was diagnosed with diabetes on May 15, 2006.  The Veteran stated that he never had any problems with his health until that time and had always passed his Army physicals.  He stated that he has always been in good health and this is a serious turn in his life.  In January 2008, in his substantive appeal, (see VA Form 9) the Veteran indicated that he felt the military aggravated his condition.  

A May 11, 2006, service treatment record shows that the Veteran was seen for follow up on predeployment screening to rule out diabetes mellitus.  The Veteran reported a history of elevated blood sugar from 2000-2001 and was formerly on medication.  He reported that his primary care physician discontinued medication due to glycemic control in 2002.  A May 15, 2006, service treatment record shows that the Veteran was assessed with diabetes mellitus, type II, and recommended for REFRAD.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  If the disorder noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under the laws administered by VA, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this context, the report of the Veteran's pre-enlistment examination does not indicate diabetes.  (See February 1987 enlistment examination report).  The service treatment records further reflect that on a February 1987 Report of Medical History, the Veteran denied any health conditions and stated he was in good health and on no medications.  As such, the presumption of soundness is applicable in this case with regard to the Veteran's first period of active duty in 1987.

Private treatment records dated in 2003-2004 show that the Veteran was diagnosed with diabetes mellitus, type II, and was seen for treatment of that condition.  

A July 9, 2008, written statement from the Veteran's physician's assistant states that the Veteran has had a diagnosis of type II diabetes mellitus since 1997.  A July 23, 2008, written statement from the same physician's assistant states that the Veteran has a history of diabetes mellitus type II which was diagnosed on January 23, 2003, during a routine physical examination.  He was started on oral medications which had controlled his disease.  

In the instant case there is evidence of a current disability as service treatment and private treatment records show that the Veteran has been diagnosed with diabetes mellitus, type II.  

As to the issue of whether the Veteran's diabetes mellitus had its onset while the Veteran was serving on active duty or was aggravated by the Veteran's active duty.  

With respect to the Veteran's first period of active duty, beginning in April 1987 and ending in July 1987, the Board finds that the preponderance of the evidence is against such a finding.  The first medical record which shows that the Veteran was diagnosed with diabetes mellitus, type II, is dated in 2003.  However, at the Veteran's May 2006 predeployment examination, the Veteran reported having had elevated sugar in 2000-2001.  In addition the Veteran submitted two private statements from his physician's assistant which indicate two different dates of initial onset of the diabetes.  The Board finds the two July 2008 written statements from the Veteran's physician's assistant to be of little probative value.  The two statements were offered within a few weeks of each other and provide contradictory information as to when the Veteran was first diagnosed.  Notwithstanding the conflicting evidence as to when the Veteran's diabetes mellitus first began to manifest, none of the record evidence indicates that the Veteran's diabetes had its onset in April 1987-July 1987 or within one year of leaving this period of active duty.  

With regards to the Veteran's second period of active duty beginning in April 2006 and ending in May 2006, the Board finds that the Veteran's diabetes mellitus, type II, pre-existed the Veteran's military service but that his military service did not aggravate the Veteran's condition.  

A preexisting injury or disease will be considered to have been aggravated by active military naval or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  That notwithstanding, aggravation may not be conceded where the disability underwent no increase in severity during service on basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  In other words, the presumption of aggravation only arises "where the pre-service disability underwent an increase in severity during service."  See Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). 

If the presumption of aggravation arises under 38 U.S.C.A. § 1153, then the burden lies with the government to rebut by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service, or by establishing that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Cotant v. Principi, 17 Vet. App. 117, 131 (2003); VAOPCPREC 3-03, 69 Fed. Reg. 29,178 (2004); see also Wagner and Hunt.  

In deciding a claim based on aggravation, the question turns on whether there has been any measurable worsening of the disability during service, and then on whether such a worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of a preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. at 296-97.  

In the instant case there is no competent evidence which shows that there has been a measurable worsening of the Veteran's pre-existing diabetes mellitus, type II, as a result of his active military service in April and May of 2006.  Therefore, the presumption of aggravation is not for application in this case.  

After a review of the medical and lay evidence in the instant case the Board has determined that the preponderance of the evidence is against the Veteran's claim.  The medical evidence in this case shows that the Veteran was diagnosed with diabetes mellitus, type II, in 2003.  There is no evidence of record which would indicate that the Veteran's diabetes mellitus type II had its onset during one of the Veteran's periods of active duty (April 1987-July 1987 or from April 2006-May 2006) or that the Veteran's active duty from April 2006-May 2006 aggravated his diabetes mellitus, type II.  

To the extent that the Veteran himself has indicated that his diabetes mellitus type II is casually related or has been aggravated by his military service, the Board notes that lay witnesses are competent to testify as to some medical matters, including diagnoses and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The question of whether the Veteran's diabetes mellitus type II disease process began in service is one of the types of medical matters that the courts have found to be beyond the competence of lay witnesses. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

The preponderance of the evidence is against a finding that the current diabetes mellitus, type II, disease had its onset in service or was aggravated by service.  The Board notes that no VA examination of the Veteran's diabetes mellitus, type II, has been provided.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. 79.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The above evidence indicates that the low threshold of McLendon has not been met. While the Veteran has been diagnosed with diabetes mellitus, type II, there is no medical or lay evidence indicating continuity of symptomatology, or possible nexus between the Veteran's diabetes mellitus, type II, and service.  The evidence therefore does not indicate that the Veteran's diabetes mellitus, type II, may be associated with service. 

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.   


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


